Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-19 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of: This application is a CON of 16/147,759 filed 09/30/2018 now PAT 10897774, and  16/147,759 is a CON of PCT/CN2016/077931 filed 03/30/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 5-6, 8-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), and further in view of Asustek (Impact of shortened TTI on uplink transmission, R1-161086).

As per claim 1, 3GPP212 disclose An method, comprising: 
encoding uplink control information (UCI) to obtain coded bits of the UCI, wherein the coded bits of the UCI comprises coded bits of hybrid automatic repeat request-acknowledgment (HARQ-ACK) information (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, the encoded HARO-ACK information /encoded UCI, section 5.2.3.1, channel encoding for UCI HARQ-ACK, the HARQ-ACK bits are received from higher layers for each subframe of each cell. Each positive acknowledgement (ACK) is encoded as a binary T and each negative acknowledgement (NACK) is encoded as a binary 'O'. For the case where PUCCH format 3 [2] is configured by higher layers and is used for transmission of the HARQ-ACK feedback information, the HARQ-ACK feedback consists of the concatenation of HARQ-ACK bits for each of the serving cells); and 	
encoding data to obtain coded bits of the data (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, encoded data, the channel quality bits input to the channel coding block are denoted by   a₀, a₁, a₂, a₃ , ... , 
a A-I    where A is the number of bits. The number of channel quality bits depends on the transmission format as indicated in section 5.2.3.3.1 for wideband reports and in section 5.2.3.3.2 for DE-selected subbands reports. The channel quality information is coded using a (20, A)  code. The code words of the (20, A)  code are a linear combination of the 13 basis sequences denoted Mi.n and defined in Table 5.2.3.3-1.); 
multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence, wherein the coded bits of the HARQ-ACK information are discontinuously distributed in the multiplexed bit sequence (see Section 5.2.2.8-5.2.3.3.2, the encoded HARO-ACK information, encoded 
transmitting the multiplexed bit sequence to a network device (see section 5.2.3.3-5.2.3.4, Channel coding for UCI channel quality information and HARQ-ACK, defines the channel coding scheme for the simultaneous transmission of channel quality information and HARQ-ACK information in a subframe. When normal CP is used for uplink transmission, the channel quality information is coded according  to section 5.2.3.3 with input bit sequence  ab,a;,a;,a;,...,aA'-I  and output bit sequence  bb 
,b;,b; ,b; ,...,b --I, where  B' = 20.   The HARQ-ACK bits are denoted by  a   in case one HARQ-ACK bit or  a ,a; in case two HARQ-ACK bits are reported per subframe. Each positive acknowledgement (ACK) is encoded as a binary 'l'   and each negative acknowledgement (NACK) is encoded as a binary 'O', see also section 5.2.4, Uplink control information on PUSCH).

3GPP however does not explicitly disclose sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device

Asustek however disclose sending a physical uplink shared channel (PUSCH) carrying multiplexed bit sequence to a network device (see section 2, multiplexed bit sequence onto PUSCH and sending to eNB/a network device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending a physical uplink shared channel (PUSCH) carrying multiplexed bit sequence to a network device, as taught by Asustek, in the system of 3GPP212, so as to enable multiplexing capability of UCI onto PUSCH, see Asustek, see Section 2.

As per claim 3, the combination of 3GPP212 and Asustek disclose the method according to claim 1.

3GPP212 further disclose wherein the coded bits of the UCI further comprises at least one of: coded bits channel quality information or coded bits of a rank indication (RI) (see Section 5.2.2.8, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1).

As per claim 5, the combination of 3GPP212 and Asustek disclose the method according to claim 1.

3GPP212 further disclose wherein the PUSCH occupies M symbols in time domain, wherein M is a positive integer not greater than 7 and the multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence comprises: determining an interleaving matrix, wherein a quantity of columns of the interleaving matrix is C, a quantity of rows of the interleaving matrix is R, both C and R are positive integers, C is greater than or equal to M, R=T/C, T is a total quantity of bits of the multiplexed bit sequence, and T is a positive integer; mapping the coded bits of the UCI and the coded bits of the data to the interleaving matrix; and obtaining the multiplexed bit sequence from the interleaving matrix (see section 5.2.2.7, 5.2.2.8, the interleaving operation with a corresponding interleaving matrix having Cmax columns, Rmax rows, and Rmax=(H'totai*Om*NL)/Cmax, where (H'totai*Om *NL) is the maximum number of code bits).

As per claim 6, the combination of 3GPP212 and Asustek disclose the method according to claim 5.

3GPP212 further disclose wherein the coded bits of the UCI further comprise coded bits of a rank indication (RI) or coded bits of channel quality information (CQI) (see Section 5.2.2.8, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1); and wherein the coded bits of the RI or the coded bits of the CQI are discontinuously distributed in a kth column or at least two columns of the interleaving matrix, and k is a positive integer (see section 5.2.2.7, 

As per claim 8, claim 8 is rejected the same way as claim 1.

As per claim 10, claim 10 is rejected the same way as claim 3.

As per claim 11, claim 11 is rejected the same way as claim 4.

As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, claim 13 is rejected the same way as claim 1. 13. An apparatus (see section 5.2.2.6, 5.2.3.3, UE), comprising: one or more processors (see section 5.2.2.6, 5.2.3.3, UE with a CPU/a processor), and a non-transitory storage medium configure to store program instructions (see section 5.2.2.6, 5.2.3.3, UE with memory for storing code).

As per claim 15, claim 15 is rejected the same way as claim 3.

As per claim 17, claim 17 is rejected the same way as claim 5.

As per claim 18, claim 18 is rejected the same way as claim 6.

Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), in view of Asustek (Impact of shortened TTI on uplink transmission, R1-161086), and further in Kim (US Pub. No.:2014/0016600).

As per claim 2, the combination of 3GPP212 and Asustek disclose the method according to claim 1.

The combination of 3GPP212 and Asustek wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI.

Kim however disclose wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI (see Fig.10, para. 0088-0097, Referring to FIG. 10, a maximum number of bits of an information bit supported by a block code may be 13. In this case, a CQI bit K.sub.cqi may be 11 bits, and an ACK/NACK bit K.sub.ACK/NACK may be 2 bits {a sum of a quantity of the coded bits}. The CQI bit and the ACK/NACK bit are jointly encoded to generate a 20-bit Reed-Muller-based block code. The 20-bit codeword generated in this process is transmitted through a PUCCH having the channel structure described in FIG. 7 (in an extended CP case, one RS symbol is used per slot unlike in FIG. 7, see also para. 0010, 0021, 0072, 0088).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI, as taught by Kim, in the system of 3GPP212 and Asustek, so that various types of uplink control information (UCI) can be effectively transmitted without collision when the UCI needs to be transmitted in the same subframe or the same slot, see Kim, paragraphs 18-25.

As per claim 9, claim 9 is rejected the same way as claim 2.

As per claim 14, claim 14 is rejected the same way as claim 2.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), in view of Asustek (Impact of Heo et al (US Pub. No.:2014/0369298).

As per claim 4, the combination of 3GPP212 and Asustek disclose the method according to claim 1.

The combination of 3GPP212 and Asustek however does not explicitly disclose the method further comprises: puncturing the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information; or performing rate matching on the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information.

Heo however disclose a method further comprises: puncturing the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information; or performing rate matching on the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information (see para. 0060, The PUSCH transmission units 615 and 616 receive the outputs of the divider 605 and 606 and data packets and multiplex the divided coded UCIs and data. The number of PUSCH transmission units is determined depending on the number of allocated PUSCHs. In the exemplary embodiment of FIG. 8, it is assumed that M PUSCHs are allocated for data transmission. Each PUSCH transmission unit includes the multiplexer, interleaver, and PUSCH transmitter. The multiplexers 609 and 610 insert the UCI at the tail of the data rate-matched as much as the data amount to be transmitted after encoding. At this time, the multiplexers 609 and 610 multiplex the data and the CQI information output by the divider 605 as shown in FIG. 8. The ACK/NACK information or RI information input to the interleavers 611 and 612 so as to be interleaved with the output of the multiplexers 609 and 610. That is, the CQI is multiplexed with the data, and then interleaved with the multiplexed data and ACK/NACK information or RI information at the interleavers 611 and 612. The multiplexed data and UCI are processed by the PUSCH transmitters 613 and 614 and then transmitted through the PUSCH channels, see also para. 0008).



As per claim 16, claim 16 is rejected the same way as claim 4.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), and further in view of Heo et al (US Pub. No.:2014/0369298).

As per claim 1, 3GPP212 disclose An method, comprising: 
encoding uplink control information (UCI) to obtain coded bits of the UCI, wherein the coded bits of the UCI comprises coded bits of hybrid automatic repeat request-acknowledgment (HARQ-ACK) information (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, the encoded HARO-ACK information /encoded UCI, section 5.2.3.1, channel encoding for UCI HARQ-ACK, the HARQ-ACK bits are received from higher layers for each subframe of each cell. Each positive acknowledgement (ACK) is encoded as a binary T and each negative acknowledgement (NACK) is encoded as a binary 'O'. For the case where PUCCH format 3 [2] is configured by higher layers and is used for transmission of the HARQ-ACK feedback information, the HARQ-ACK feedback consists of the concatenation of HARQ-ACK bits for each of the serving cells); and 	
encoding data to obtain coded bits of the data (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, encoded data, the channel quality bits input to the channel coding block are denoted by   a₀, a₁, a₂, a₃ , ... , 

multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence, wherein the coded bits of the HARQ-ACK information are discontinuously distributed in the multiplexed bit sequence (see Section 5.2.2.8-5.2.3.3.2, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1); and 
transmitting the multiplexed bit sequence to a network device (see section 5.2.3.3-5.2.3.4, Channel coding for UCI channel quality information and HARQ-ACK, defines the channel coding scheme for the simultaneous transmission of channel quality information and HARQ-ACK information in a subframe, see also section 5.2.4, Uplink control information on PUSCH).

3GPP however does not explicitly disclose sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device;

Heo however disclose sending a physical uplink shared channel (PUSCH) carrying multiplexed bit sequence to a network device (see Fig.6, para. 0054, the mobile terminal detects a need to transmit a UCI (401) and determines whether the PUSCHs have been allocated in the corresponding subframe for transmitting data (402). If no PUSCH has been allocated, the mobile terminal transmits the UCI on the preset PUCCH (403). Otherwise, if the PUSCHs have been allocated, the mobile terminal calculates a Q_k per PUSCH (404). At this time, the mobile terminal calculates the Q_k using equations (5) and (6). Next, the mobile terminal sums up the Q_k values of individual PUSCHs to obtain Q and performs channel coding by using the Q value (405) and divides the channel-coded UCI at the rate of Q_k per PUSCH (406). Next, the mobile terminal multiplexes the data 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending a physical uplink shared channel (PUSCH) carrying multiplexed bit sequence to a network device, as taught by Heo, in the system of 3GPP212, so as to provide a method for transmitting uplink control information along with data in a multicarrier communication system supporting carrier aggregation, see Heo, paragraphs 17-19.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lv (US Pub. No.:2012/0243511)
Kim (UD Pub. 2014/0016600)
PAPASAKELLARIOU (US Pub. No.:2013/0235853)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469